DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12 and 19-21 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the bending area is adaptable to be bended so that a first part of the bending area extends in a direction while a second part of the bending area extends in an opposite direction with a third part interposed between the first and second parts of the bending area, the stress control layer is located at least in the first, second, and third parts of the bending area” and “a surface of the stress control layer which faces away from the flexible substrate is a non-flat surface in the case that the stress control layer is in a state of not being bended” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (CN 107482046) in view of Jiang (CN 108010921 A).

	In regards to claim 1, Wang (paragraphs 36-55, Figs. 1-10 and associated text) discloses a flexible display substrate (Figs. 6, 10) comprising: a flexible substrate (item 1); and a stress control layer (items 4, 5 or 4 plus 5) and a wiring layer (item 3) provided on the flexible substrate (item 1), wherein an orthographic projection of the stress control layer (items 4, 5 or 4 plus 5) on the flexible substrate (item 1) at least partly overlaps an orthographic projection of wirings (item 3) of the wiring layer (item 3) on the flexible substrate (item 1), wherein the flexible substrate (item 1) has a bending area (item 101), the bending area (item 101) is adaptable to be bended so that a first part of the bending area (left or right portion of item 101) extends in a direction while a second part of the bending area (left or right portion item 101) extends in an opposite direction with a third part (middle portion item 101) interposed between the first and second parts of the bending area (item 101), the stress control layer (items 4, 5 or 4 plus 5) is located in at least in the first, second, and third parts of the bending area (left, right and middle portion of item 101), but does not specifically disclose wherein the stress control layer is a metal layer having a mesh structure having a plurality of openings with curved walls, and a surface of the stress control layer which faces away from the flexible substrate is a non-flat surface in the case that the stress control layer is in a state of not being bended.
In regards to claim 1, Jiang (paragraphs, 80, 81, 88, Figs. 1-21 and associated text) discloses wherein the stress control layer is an inorganic layer (items A, B, paragraphs 81, 82 Figs. 9, 7), a metal layer (item 24, paragraph 88, Fig. 10) or both (item A plus 24, Fig. 10), having a mesh structure having a plurality of openings (groove area 210, paragraph 80).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Jiang for the purpose of improving the condition of uneven stress when the flexible display panel is bent and improve the stability of the flexible display panel (Abstract), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	It would have also been obvious to modify the invention to include a stress control layer made of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	Wang in view of Jiang does not specifically disclose a mesh structure having a plurality of openings with curved walls, and a surface of the stress control layer which faces away from the flexible substrate is a non-flat surface in the case that the stress control layer is in a state of not being bended.  Examiner notes that the drawings of Wang and Jiang does not mention that the figures are drawn to scale, therefore the stress control layer could in fact be a non-flat surface.
	It would have been obvious to modify the invention to include a mesh structure having a plurality of openings with curved walls, and a surface of the stress control layer which faces 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 2, Wang (paragraphs 36-55, Figs. 6, 10 and associated text) discloses wherein the wiring layer (item 3) is a wiring layer (item 3) disposed in a frame region of the flexible substrate (item 1); and the wirings (item 3) in the wiring layer (item 3) are configured for coupling a circuit.  Applicants need to claim the structure of the wiring configuration.
	In regards to claim 3, Wang (paragraphs 36-55, Figs. 6, 10 and associated text) discloses the wiring (item 3) is a source wiring or a drain wiring.
In regards to claim 4, Wang (paragraphs 36-55, Figs. 6, 7, 10 and associated text) discloses as modified by Jiang (Figs. 1-21 and associated text) discloses wherein the stress control layer (item A plus 24, Fig. 10) is configured such that when the flexible substrate (Figs. 1-21 as whole) is bent through the bending area (item 310), the wiring layer is closer to a neutral surface as compared to the case where there is no such stress control layer in the flexible display substrate. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Wang with the teachings of Jiang for the purpose of improving the condition of uneven stress when the flexible display panel is bent and improve the stability of the flexible display panel (Abstract),
In regards to claim 7, Wang (paragraphs 36-55, Figs. 6, 10 and associated text) discloses a first insulating layer (item 4) disposed between the stress control layer (item 5) and the wiring layer (item 3).
In regards to claim 8, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses a second insulating layer (item 2) disposed between the first insulating layer (item 4) and the wiring layer (item 3), the second insulating layer (item 2) including a bent portion which includes an opening, wherein the orthographic projection of the opening of the bent portion on the flexible substrate (item 1) overlaps with a bending region of the flexible substrate (item 1), the wiring (item 3) is located partly in the opening and partly on the second insulating layer (item 2).
In regards to claim 9, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses wherein the second insulating layer (item 2) comprises a buffer layer, a gate insulating layer, and an interlayer dielectric layer (top of page 3); the flexible display substrate (item 1) further includes: an active layer disposed between the buffer layer and the gate insulating layer, and a gate disposed between the gate insulating layer and the interlayer dielectric layer (page 2, Detailed Description).
In regards to claim 10, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses comprising: a second insulating layer (item 2) disposed between the first insulating layer (item 3) and the wiring layer (item 3), the second insulating layer (item 2) having a bent portion including an opening through which a part of the first insulating layer (item 4) is exposed, wherein an orthographic projection of the bent portion on the flexible substrate (item 1) (item 1), and wherein the wiring (item 3) is partly located in the opening and partly on the second insulating layer (item 2).
In regards to claim 11, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses a barrier layer and a flexible base layer disposed in sequence between the flexible substrate (item 1) and the stress control layer (item 5), and a planarization layer (item 6) on the wiring layer (item 3) and a first electrode for a light emitting element, a pixel defining layer, a light emitting layer, and a second electrode for the light emitting element in the display region (page 2).
In regards to claim 12, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses wherein the flexible display substrate (Figs. 4-11) has a display surface (item 1a) and a non-display surface (item 1b) which are oppositely disposed, the display surface having a bending region (item 101) which is located in the bending area (item 101), wherein an orthographic projection of the stress control layer (items 4, 5, or 4 plus 5) on the display surface at least partly located in the bending region.
In regards to claim 19, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses a display device (Figs. 4-11) comprising a flexible display substrate of claim 1.
In regards to claim 20, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses wherein the flexible display substrate (Figs. 4-11) has a display surface (item 1a) and a non-display surface (item 1b) which are oppositely disposed, the display surface has a bending region (item 101) which is located in the bending area (item 101), and an orthographic (items 4, 5, or 4 plus 5) on the display surface at least partly located in the bending region (pages 2-3).
In regards to claim 21, Wang (paragraphs 36-55, Figs. 4-10 and associated text) discloses wherein the flexible display substrate (Figs. 4-11) has a display surface (item 1a) and a non-display surface (items 1b, 102 to the left or right) which are oppositely disposed, the display surface has a bending region (item 101) which is located in the bending area (item 101), and an orthographic projection of the stress control layer (items 4, 5, or 4 plus 5) on the display surface at least partly located in the bending region (pages 2-3), wherein the bending area (item 101) is adaptable to be bended so that a first part of the non-display area extending in a direction folded to face a second part of the non-display surface (items 1b, 102 to left or right) extending in an opposite direction with bending area (item 101) interposed between the first and second parts of the non-display surface (items 1b, 102 to left or right).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see all references in 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 29, 2021